As filed with the Securities and Exchange Commission on May 25, 2012 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22397 IronBridge Funds, Inc. (Exact name of registrant as specified in charter) One Parkview Plaza Suite 700 Oakbrook Terrace, Illinois 60181 (Address of principal executive offices) (Zip code) John G. Davis One Parkview Plaza, Suite 700 Oakbrook Terrace, Illinois 60181 (Name and address of agent for service) (630) 684-8300 Registrant's telephone number, including area code Date of fiscal year end: June 30, 2012 Date of reporting period:March 31, 2012 Item 1. Schedule of Investments. IronBridge Small Cap Fund Schedule of Investments March 31, 2012 (Unaudited) Number of Shares Value COMMON STOCKS 96.8% Aerospace & Defense4.2% Esterline Technologies Corp. (a) $ Moog, Inc. - Class A (a) Orbital Sciences Corp. (a) Triumph Group, Inc. Auto Components0.6% Modine Manufacturing Co. (a) Biotechnology1.6% Cepheid, Inc. (a) Cubist Pharmaceuticals, Inc. (a) Building Products1.3% A.O. Smith Universal Forest Products, Inc. Capital Markets3.5% Fifth Street Finance Corp. KKR Financial Holdings LLC Stifel Financial Corp. (a) Waddell & Reed Financial, Inc. - Class A Chemicals5.5% Cabot Corp. FMC Corp. Methanex Corp. Minerals Technologies, Inc. NewMarket Corp. Commercial Banks6.2% Columbia Banking System, Inc. Cullen/Frost Bankers, Inc. IBERIABANK Corp. National Penn Bancshares, Inc. TCF Financial Corp. Communications Equipment2.1% Aruba Networks, Inc. (a) Polycom, Inc. (a) Riverbed Technology, Inc. (a) Construction & Engineering0.5% MasTec, Inc. (a) Consumer Finance0.8% EZCORP, Inc.- Class A (a) Containers & Packaging1.3% AptarGroup, Inc. Diversified Consumer Services1.2% Coinstar, Inc. (a) K12, Inc. (a) Diversified Financial Services0.3% PICO Holdings, Inc. (a) Electric Utilities1.6% El Paso Electric Co. ITC Holdings Corp. Electrical Equipment1.3% EnerSys (a) GrafTech International Ltd. (a) Electronic Equipment Instruments & Components4.4% Littelfuse, Inc. National Instruments Corp. ScanSource, Inc. (a) SYNNEX Corp. (a) Trimble Navigation Ltd. (a) Energy Equipment & Services3.5% Atwood Oceanics, Inc. (a) Superior Energy Services, Inc. (a) Unit Corp. (a) Food & Staples Retailing0.5% The Fresh Market, Inc. (a) Food Products1.1% Corn Products International, Inc. Gas Utilities1.1% UGI Corp. Health Care Equipment & Supplies2.9% Gen-Probe, Inc. (a) Hill-Rom Holdings, Inc. IDEXX Laboratories, Inc. (a) Neogen Corp. (a) Sirona Dental Systems, Inc. (a) Health Care Providers & Services5.2% Accretive Health, Inc. (a) HMS Holding Corp. (a) LifePoint Hospitals, Inc. (a) MWI Veterinary Supply, Inc. (a) Owens & Minor, Inc. Health Care Technology1.0% athenahealth, Inc. (a) Hotels, Restaurants & Leisure1.5% Biglari Holdings, Inc. (a) Buffalo Wild Wings, Inc. (a) Household Durables1.1% Tupperware Brands Corp. Information Technology Services1.5% Jack Henry & Associates, Inc. Syntel, Inc. Insurance3.7% Alleghany Corp. (a) American Financial Group, Inc. Argo Group International Holdings Ltd. Stewart Information Services Corp. Internet Software & Services0.4% Ancestry.com, Inc. (a) Leisure Equipment & Products0.6% LeapFrog Enterprises, Inc. (a) Life Sciences Tools & Services1.7% Bruker Corp. (a) Luminex Corp. (a) Machinery6.5% IDEX Corp. Kennametal, Inc. Lincoln Electric Holdings, Inc. Robbins & Myers, Inc. Snap-On, Inc. Valmont Industries, Inc. Westport Innovations, Inc. (a) Marine0.9% Alexander & Baldwin, Inc. Metals & Mining0.9% Carpenter Technology Corp. Multiline Retail0.5% Fred's, Inc. - Class A Multi-Utilities0.7% Black Hills Corp. Oil, Gas & Consumable Fuels2.5% Berry Petroleum Co. - Class A Bill Barrett Corp. (a) Swift Energy Co. (a) World Fuel Services Corp. Pharmaceuticals0.5% Nektar Therapeutics (a) Real Estate Investment Trusts6.0% Alexandria Real Estate Equities, Inc. Corporate Office Properties Trust EastGroup Properties, Inc. Mid-America Apartment Communities, Inc. Potlatch Corp. Redwood Trust, Inc. Semiconductors & Semiconductor Equipment4.2% Cavium, Inc. (a) Cypress Semiconductor Corp. International Rectifier Corp. (a) Omnivision Technologies, Inc. (a) Semtech Corp. (a) Skyworks Solutions, Inc. (a) Software3.9% Informatica Corp. (a) Parametric Technology Corp. (a) SolarWinds, Inc. (a) TIBCO Software, Inc. (a) Specialty Retail2.5% Cabela's, Inc. (a) The Buckle, Inc. Tractor Supply Co. Textiles, Apparel & Luxury Goods2.9% Deckers Outdoor Corp. (a) Under Armour, Inc. - Class A (a) Wolverine World Wide, Inc. Thrifts & Mortgage Finance1.0% Provident Financial Services, Inc. Trading Companies & Distributors1.6% Applied Industrial Technologies, Inc. GATX Corp. Total Common Stocks (Cost $309,523,242) $ Principal Amount Value SHORT-TERM INVESTMENTS 3.2% Money Market 3.2% $ STIT - Liquid Assets Portfolio $ Total Short-Term Investments (Cost $13,605,957) TOTAL INVESTMENTS 100.0% (Cost $323,129,199) $ Other Assets in Excess of Liabilities 0.0% TOTAL NET ASSETS 100.0% $ (a) Non-Income Producing. The cost basis of investments for federal income tax purposes at March 31, 2012 was as follows*: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ *Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. IronBridge SMID Cap Fund Schedule of Investments March 31, 2012 (Unaudited) Number of Shares Value COMMON STOCKS 98.1% Aerospace & Defense1.3% Esterline Technologies Corp. (a) $ Auto Components1.3% BorgWarner, Inc. (a) Biotechnology2.7% Alexion Pharmaceuticals, Inc. (a) Cepheid, Inc. (a) Cubist Pharmaceuticals, Inc. (a) Capital Markets2.3% Affiliated Managers Group, Inc. (a) Waddell & Reed Financial, Inc. - Class A Chemicals4.7% Albemarle Corp. Cabot Corp. FMC Corp. Methanex Corp. NewMarket Corp. Commercial Banks5.2% Cullen/Frost Bankers, Inc. Fifth Third Bancorp First Niagara Financial Group, Inc. IBERIABANK Corp. Commercial Services & Supplies0.8% Stericycle, Inc. (a) Communications Equipment1.5% Aruba Networks, Inc. (a) Riverbed Technology, Inc. (a) Containers & Packaging1.9% Crown Holdings, Inc. (a) Rock-Tenn Co. - Class A Diversified Consumer Services1.2% Apollo Group, Inc. - Class A (a) Coinstar, Inc. (a) Electric Utilities1.4% ITC Holdings Corp. Electrical Equipment3.3% AMETEK, Inc. EnerSys (a) GrafTech International Ltd. (a) Regal-Beloit Corp. Electronic Equipment Instruments & Compnents5.1% Amphenol Corp. - Class A Avnet, Inc. (a) FEI Co. (a) Jabil Circuit, Inc. Trimble Navigation Ltd. (a) Energy Equipment & Services3.2% Atwood Oceanics, Inc. (a) Helmerich & Payne, Inc. Oil States International, Inc. (a) Food Products2.3% Corn Products International, Inc. The J.M. Smucker Co. Gas Utilities4.3% New Jersey Resources Corp. Questar Corp. UGI Corp. Health Care Equipment & Supplies2.1% Edwards Lifesciences Corp. (a) IDEXX Laboratories, Inc. (a) Sirona Dental Systems, Inc. (a) Health Care Providers & Services2.9% Accretive Health, Inc. (a) Coventry Health Care, Inc. Owens & Minor, Inc. Universal Healthcare Services, Inc. - Class B Health Care Technology0.6% Cerner Corp. (a) Hotels, Restaurants & Leisure1.8% Darden Restaurants, Inc. Panera Bread Co. - Class A (a) Household Durables4.1% Leggett & Platt, Inc. NVR, Inc. (a) Tempur-Pedic International, Inc. (a) Tupperware Brands Corp. Information Technology Services1.7% Syntel, Inc. Teradata Corp. (a) Insurance4.3% Alleghany Corp. (a) American Financial Group, Inc. Markel Corp. (a) RLI Corp. Internet Software & Services1.2% Ancestry.com, Inc. (a) Open Text Corp. (a) Life Science Tools & Services1.6% Illumina, Inc. (a) Luminex Corp. (a) Machinery5.7% Dover Corp. Gardner Denver, Inc. Kennametal, Inc. Nordson Corp. Timken Co. Marine1.2% Alexander & Baldwin, Inc. Metals & Mining1.8% Compass Minerals International, Inc. Reliance Steel & Aluminum Co. Multi-Utilities1.6% OGE Energy Corp. Oil, Gas & Consumable Fuels2.1% Bill Barrett Corp. (a) QEP Resources, Inc. Whiting Petroleum Corp. (a) Paper & Forest Products1.1% Buckeye Technologies, Inc. Louisiana-Pacific Corp. (a) Personal Products0.7% Herbalife Ltd. Pharmaceuticals1.7% Perrigo Co. Watson Pharmaceuticals, Inc. (a) Real Estate Investment Trusts6.4% Digital Realty Trust, Inc. Essex Property Trust, Inc. Federal Realty Investment Trust Rayonier, Inc. Road & Rail1.2% Genesee & Wyoming, Inc. (a) Semiconductors & Semiconductor Equipment2.0% Cypress Semiconductor Corp. Maxim Integrated Products, Inc. Software3.1% FactSet Research Systems, Inc. Informatica Corp. (a) Red Hat, Inc. (a) TIBCO Software, Inc. (a) Specialty Retail2.1% O'Reilly Automotive, Inc. (a) Ross Stores, Inc. Textiles, Apparel & Luxury Goods3.6% Deckers Outdoor Corp. (a) Lululemon Athletica, Inc. (a) PVH Corp. Under Armour, Inc. - Class A (a) Wolverine World Wide, Inc. Trading Companies & Distributors1.0% GATX Corp. Total Common Stocks (Cost $573,306,225) $ Principal Amount Value SHORT-TERM INVESTMENTS 1.7% Money Market 1.7% $ STIT - Liquid Assets Portfolio $ Total Short-Term Investments (Cost $12,692,999) TOTAL INVESTMENTS 99.8% (Cost $585,999,224) $ Other Assets in Excess of Liabilities 0.2% TOTAL NET ASSETS 100.0% $ (a) Non-Income Producing. The cost basis of investments for federal income tax purposes at March 31, 2012 was as follows*: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ *Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. IronBridge Global Focus Fund Schedule of Investments March 31, 2012 (Unaudited) Number of Shares Value COMMON STOCKS 97.4% Canada8.0% Barrick Gold Corp. $ Brookfield Asset Management, Inc. - Class A Lululemon Athletica, Inc.(a) Potash Corp. Saskatchewan, Inc. The Toronto-Dominion Bank TELUS Corp. TELUS Corp. Non Vote Finland2.7% Fortum Oyj Sampo Oyj France4.5% Cie Generale d'Optique Essilor International SA LVMH Moet Hennessy Louis Vuitton SA Schneider Electric SA Germany5.9% BASF SE Bayer AG Linde AG Ireland1.5% Shire PLC Japan8.4% Bridgestone Corp. Canon, Inc. Hitachi Ltd. MS&AD Insurance Group Holdings Seven & I Holdings Co. Ltd. South Africa1.6% Barloworld Ltd. Sweden1.7% Svenska Handelsbanken AB - Class A Switzerland3.8% Nestle SA United Kingdom8.9% ARM Holdings PLC - ADR BHP Billiton PLC Centrica PLC GlaxoSmithKline PLC HSBC Holdings PLC Kingfisher PLC United States50.4% Amazon.com, Inc. (a) Apple, Inc. BorgWarner, Inc. (a) Cognizant Technology Solutions Corp. - Class A (a) Costco Wholesale Corp. Dover Corp. Exxon Mobil Corp. Google, Inc. - Class A (a) Helmerich & Payne, Inc. JPMorgan Chase & Co. McKesson Corp. National Oilwell Varco, Inc. NetApp, Inc. (a) Occidental Petroleum Corp. OGE Energy Corp. Oracle Corp. Precision Castparts Corp. Qualcomm, Inc. Stanley Black & Decker, Inc. Stericycle, Inc. (a) The Chubb Corp. The J.M. Smucker Company Union Pacific Corp. WellPoint, Inc. Wells Fargo & Co. Total Common Stocks (Cost $14,481,711) $ Principal Amount Value SHORT-TERM INVESTMENTS 2.4% Money Market 2.4% $ STIT - Liquid Assets Portfolio $ Total Short-Term Investments (Cost $422,765) TOTAL INVESTMENTS 99.8% (Cost $14,904,476) $ Other Assets in Excess of Liabilities 0.2% TOTAL NET ASSETS 100.0% $ (a) Non-Income Producing. ADR - American Depository Receipt. The cost basis of investments for federal income tax purposes at March 31, 2012 was as follows*: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ *Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. IronBridge Skyline Fund Schedule of Investments March 31, 2012 (Unaudited) Number of Shares Value COMMON STOCKS 98.1% Aerospace & Defense1.3% Esterline Technologies Corp. (a) $ Auto Components1.0% BorgWarner, Inc. (a) Biotechnology2.7% Alexion Pharmaceuticals, Inc. (a) Cepheid, Inc. (a) Cubist Pharmaceuticals, Inc. (a) Capital Markets2.4% Affiliated Managers Group, Inc. (a) Waddell & Reed Financial, Inc. - Class A Chemicals4.9% Albemarle Corp. Cabot Corp. FMC Corp. Methanex Corp. NewMarket Corp. Commercial Banks5.5% Cullen/Frost Bankers, Inc. First Niagara Financial Group, Inc. Fifth Third Bancorp IBERIABANK Corp. Commercial Services & Supplies0.9% Stericycle, Inc. (a) Communications Equipment1.5% Aruba Networks, Inc. (a) Riverbed Technology, Inc. (a) Containers & Packaging1.9% Crown Holdings, Inc. (a) Rock-Tenn Co. - Class A Diversified Consumer Services1.2% Apollo Group, Inc. - Class A (a) Coinstar, Inc. (a) Electric Utilities1.3% ITC Holdings Corp. Electrical Equipment3.3% AMETEK, Inc. EnerSys (a) GrafTech International Ltd. (a) Regal-Beloit Corp. Electronic Equipment Instruments & Components5.3% Amphenol Corp. - Class A Avnet, Inc. (a) FEI Co. (a) Jabil Circuit, Inc. Trimble Navigation Ltd. (a) Energy Equipment & Services3.2% Atwood Oceanics, Inc. (a) Helmerich & Payne, Inc. Oil States International, Inc. (a) Food Products2.3% Corn Products International, Inc. The J.M. Smucker Company Gas Utilities3.6% New Jersey Resources Corp. Questar Corp. UGI Corp. Health Care Equipment & Supplies2.1% Edwards Lifesciences Corp. (a) IDEXX Laboratories, Inc. (a) Sirona Dental Systems, Inc. (a) Health Care Providers & Services2.9% Accretive Health, Inc. (a) Coventry Health Care, Inc. Owens & Minor, Inc. Universal Healthcare Services, Inc. Health Care Technology0.6% Cerner Corp. (a) Hotels, Restaurants & Leisure1.9% Darden Restaurants, Inc. Panera Bread Co. - Class A (a) Household Durables4.9% Leggett & Platt, Inc. NVR, Inc. (a) PVH Corp. Tempur-Pedic International, Inc. (a) Tupperware Brands Corp. Information Technology Services1.8% Syntel, Inc. Teradata Corp. (a) Insurance4.3% Alleghany Corp. (a) American Financial Group, Inc. Markel Corp. (a) RLI Corp. Internet Software & Services1.2% Ancestry.com, Inc. (a) Open Text Corp. (a) Life Sciences Tools & Services1.6% Illumina, Inc. (a) Luminex Corp. (a) Machinery5.6% Dover Corp. Gardner Denver, Inc. Kennametal, Inc. Nordson Corp. Timken Co. Marine1.2% Alexander & Baldwin, Inc. Metals & Mining1.9% Compass Minerals International, Inc. Reliance Steel & Aluminum Co. Multi-Utilities1.5% OGE Energy Corp. Oil, Gas & Consumable Fuels2.1% Bill Barrett Corp. (a) QEP Resources, Inc. Whiting Petroleum Corp. (a) Paper & Forest Products1.5% Buckeye Technologies, Inc. Louisiana-Pacific Corp. (a) Personal Products0.7% Herbalife Ltd. Pharmaceuticals1.5% Perrigo Co. Watson Pharmaceuticals, Inc. (a) Real Estate Investment Trusts6.1% Digital Realty Trust, Inc. Essex Property Trust, Inc. Federal Realty Investment Trust Rayonier, Inc. Road & Rail1.3% Genesee & Wyoming, Inc. (a) Semiconductors & Semiconductor Equipment2.3% Cypress Semiconductor Corp. Maxim Integrated Products, Inc. Software3.0% FactSet Research Systems, Inc. Informatica Corp. (a) Red Hat, Inc. (a) TIBCO Software, Inc. (a) Specialty Retail2.0% O'Reilly Automotive, Inc. (a) Ross Stores, Inc. Textiles, Apparel & Luxury Goods2.7% Deckers Outdoor Corp. (a) Lululemon Athletica, Inc. (a) Under Armour, Inc. - Class A (a) Wolverine World Wide, Inc. Trading Companies & Distributors1.1% GATX Corp. Total Common Stocks (Cost $70,680,903) $ Principal Amount Value SHORT-TERM INVESTMENTS 1.9% Money Market 1.9% $ STIT - Liquid Assets Portfolio $ Total Short-Term Investments (Cost $1,489,715) TOTAL INVESTMENTS 100.0% (Cost $72,170,618) $ Other Assets in Excess of Liabilities 0.0% TOTAL NET ASSETS 100.0% $ (a) Non-Income Producing. The cost basis of investments for federal income tax purposes at March 31, 2012 was as follows*: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ *Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. IronBridge Horizon Fund Schedule of Investments March 31, 2012 (Unaudited) Number of Shares Value COMMON STOCKS 95.4% Aerospace & Defense4.2% Esterline Technologies Corp. (a) $ Moog, Inc. - Class A (a) Orbital Sciences Corp. (a) Triumph Group, Inc. Auto Components0.6% Modine Manufacturing Co. (a) Biotechnology1.6% Cepheid, Inc. (a) Cubist Pharmaceuticals, Inc. (a) Building Products1.4% A.O. Smith Corp. Universal Forest Products, Inc. Capital Markets3.4% Fifth Street Finance Corp. KKR Financial Holdings LLC Stifel Financial Corp. (a) Waddell & Reed Financial, Inc. - Class A Chemicals5.2% Cabot Corp. FMC Corp. Methanex Corp. Minerals Technologies, Inc. NewMarket Corp. Commercial Banks6.2% Columbia Banking System, Inc. Cullen/Frost Bankers, Inc. IBERIABANK Corp. National Penn Bancshares, Inc. TCF Financial Corp. Communications Equipment2.1% Aruba Networks, Inc. (a) Polycom, Inc. (a) Riverbed Technology, Inc. (a) Construction & Engineering0.5% MasTec, Inc. (a) Consumer Finance0.8% EZCORP, Inc. - Class A (a) Containers & Packaging1.1% AptarGroup, Inc. Diversified Consumer Services1.2% Coinstar, Inc. (a) K12, Inc. (a) Diversified Financial Services0.3% PICO Holdings, Inc. (a) Electric Utilities1.6% El Paso Electric Co. ITC Holdings Corp. Electrical Equipment1.2% EnerSys (a) GrafTech International Ltd. (a) Electronic Equipment Instruments & Components4.1% Littelfuse, Inc. National Instruments Corp. ScanSource, Inc. (a) SYNNEX Corp. (a) Trimble Navigation Ltd. (a) Energy Equipment & Services3.5% Atwood Oceanics, Inc. (a) Superior Energy Services, Inc. (a) Unit Corp. (a) Food & Staples Retailing0.5% The Fresh Market, Inc. (a) Food Products1.1% Corn Products International, Inc. Gas Utilities1.1% UGI Corp. Health Care Equipment & Supplies2.8% Gen-Probe, Inc. (a) Hill-Rom Holdings, Inc. IDEXX Laboratories, Inc. (a) Neogen Corp. (a) Sirona Dental Systems, Inc. (a) Health Care Providers & Services5.4% Accretive Health, Inc. (a) HMS Holding Corp. (a) LifePoint Hospitals, Inc. (a) MWI Veterinary Supply, Inc. (a) Owens & Minor, Inc. Health Care Technology1.0% athenahealth, Inc. (a) Hotels, Restaurants & Leisure1.5% Biglari Holdings, Inc. (a) Buffalo Wild Wings, Inc. (a) Household Durables1.1% Tupperware Brands Corp. Information Technology Services1.5% Jack Henry & Associates, Inc. Syntel, Inc. Insurance4.0% Alleghany Corp. (a) American Financial Group, Inc. Argo Group International Holdings Ltd. Stewart Information Services Corp. Internet Software & Services0.4% Ancestry.com, Inc. (a) Leisure Equipment & Products0.6% LeapFrog Enterprises, Inc. (a) Life Sciences Tools & Services1.5% Bruker Corp. (a) Luminex Corp. (a) Machinery6.0% IDEX Corp. Kennametal, Inc. Lincoln Electric Holdings, Inc. Robbins & Myers, Inc. Snap-On, Inc. Valmont Industries, Inc. Westport Innovations, Inc. (a) Marine1.0% Alexander & Baldwin, Inc. Metals & Mining0.9% Carpenter Technology Corp. Multiline Retail0.5% Fred's, Inc. - Class A Multi-Utilities0.7% Black Hills Corp. Oil, Gas & Consumable Fuels2.5% Berry Petroleum Co. - Class A Bill Barrett Corp. (a) Swift Energy Co. (a) World Fuel Services Corp. Pharmaceuticals0.4% Nektar Therapeutics (a) Real Estate Investment Trusts5.8% Alexandria Real Estate Equities, Inc. Corporate Office Properties Trust EastGroup Properties, Inc. Mid-America Apartment Communities, Inc. Potlatch Corp. Redwood Trust, Inc. Semiconductors & Semiconductor Equipment4.4% Cavium, Inc. (a) Cypress Semiconductor Corp. International Rectifier Corp. (a) Omnivision Technologies, Inc. (a) Semtech Corp. (a) Skyworks Solutions, Inc. (a) Software3.8% Informatica Corp. (a) Parametric Technology Corp. (a) SolarWinds, Inc. (a) TIBCO Software, Inc. (a) Specialty Retail2.5% Cabela's, Inc. (a) The Buckle, Inc. Tractor Supply Co. Textiles, Apparel & Luxury Goods2.8% Deckers Outdoor Corp. (a) Under Armour, Inc. (a) Wolverine World Wide, Inc. Thrifts & Mortgage Finance1.0% Provident Financial Services, Inc. Trading Companies & Distributors1.6% Applied Industrial Technologies, Inc. GATX Corp. Total Common Stocks (Cost $95,154,326) $ EXCHANGE TRADED FUNDS - 1.3% iShares Russell 2000 Index Fund $ Total Exchange Traded Funds (Cost $1,242,339) Principal Amount Value SHORT-TERM INVESTMENTS 3.3% Money Market 3.3% $ STIT - Liquid Assets Portfolio $ Total Short-Term Investments (Cost $3,499,977) TOTAL INVESTMENTS 100.0% (Cost $99,896,642) $ Liabilities in Excess of Other Assets 0.0% ) TOTAL NET ASSETS 100.0% $ (a) Non-Income Producing. The cost basis of investments for federal income tax purposes at March 31, 2012 was as follows*: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ *Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. Investment Valuation – Equity securities for which market quotations are readily available are valued at the last reported sale price on the national securities exchange on which such securities are primarily traded. Equity securities for which there were no transactions on a given day or securities not listed on a national securities exchange are valued at the most recent sale price. Equity securities that are traded using the National Association of Securities Dealers’ Automated Quotation System (“NASDAQ”) are valued using the NASDAQ Official Closing Price (“NOCP”). Shares of underlying mutual funds are valued at their respective NAVs.Securities that are primarily traded on foreign exchanges generally are valued at the last sale price of such securities on their respective exchange. In certain countries, such as when a significant event occurs in a foreign market so that the last sale price no longer reflects actual value, the fair value of these securities may be determined using fair valuation procedures approved by the Board of Directors. The Directors have retained an independent fair value pricing service to assist in valuing foreign securities held by the IronBridge Global Fund. In valuing assets, prices denominated in foreign currencies are converted to U.S. dollar equivalents at the current exchange rate, which approximates market value. Securities maturing within 60 days or less when purchased are valued by the amortized cost method. Any securities or other assets for which market quotations are not readily available are valued at their fair value as determined in good faith by IronBridge pursuant to guidelines established by the Board of Directors. On January 21, 2010, the FASB issued ASU 2010-06, Improving Disclosures about Fair Value Measurements. ASU 2010-06 amends ASC 820, Fair Value Measurements and Disclosures (formerly FASB Statement No. 157), to require additional disclosures regarding fair measurements. Specifically, the amendment requires reporting entities to disclose i) the inputs and valuation techniques used to measure fair value for both recurring and nonrecurring fair value measurements for Level 2 and Level 3 positions; ii) transfers between all levels including Level 1 and Level 2 as well as the reason(s) for all transfers; and with respect to Level 3 positions, transfers out separately from transfers in; and iii) purchases, sales, issuances, and settlements on a gross basis in the Level 3 roll forward rather than as one net number. Examples of inputs that may be used in valuing Level 2 securities are current yields, current discount rates, credit quality, yields for comparable securities, and trading volume. The effective date of this guidance is for interim and annual periods beginning after December 15, 2009; however, the requirements to provide the Level 3 activity for purchases, sales, issuances, and settlements on a gross basis will be effective for interim and annual periods beginning after December 15, 2010. The Funds follow a fair value hierarchy that distinguishes between market data obtained from independent sources (observable inputs) and the Funds' own market assumptions (unobservable inputs). These inputs are used in determining the value of each Fund's investments and are summarized in the following fair value hierarchy: Level 1 - Quoted prices in active markets for identical securities. Level 2 - Evaluated price based on other significant observable inputs (including quoted prices for similar securities, foreign security indices, foreign exchange rates, fair value estimates for foreign securities, and changes in benchmark security indices). Level 3 - Significant unobservable inputs (including the Funds' own assumptions in determining fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Funds’ net assets as of March 31, 2012: IronBridge Small Cap Fund Level 1 Level 2 Level 3 Total Equity Common Stocks $ $
